Case 8:19-cv-02817-GJH Document 56-2 Filed 08/16/21 Page 1 of 1


                   UNITED STATES DISTRICT COURT
                      DISTRICT OF MARYLAND

Bureau of Consumer Financial          Case No. 8:19-cv-02817-GJH
Protection,

           Plaintiff,
                                      CONSENT TO ENTRY OF
           v.                         PROPOSED STIPULATED
                                      FINAL JUDGMENT AND
Fair Collections & Outsourcing,       ORDER
Inc., et al.,

           Defendants.


I hereby consent to the entry of the Proposed Stipulated Final Judgment

and Order that is being filed simultaneously with this document.



Dated: August 13, 2021




                                  Michael E. Sobota, individually and as
                                  President of Fair Collections &
                                  Outsourcing, Inc., Fair Collections &
                                  Outsourcing of New England, Inc., FCO
                                  Worldwide, Inc., and FCO Holding, Inc
